Holderman, J. Claimant filed a claim in the amount of $73.75 for services rendered to Governors State University. Respondent filed a Motion to Dismiss setting forth as grounds for said motion the following: I. That Claimant’s complaint sounds in contract and alleges the sum of $73.75 due as per a contract between Claimant and the Union for Experimental Colleges and Universities of Yellow Springs, Ohio. II. That the Union for Experimental Colleges and Universities is not, nor was it ever, an agency of the State of Illinois. In going over the file in this case, I do not find anything to support the contention of Respondent. The invoice-vouchers indicate the services were rendered to the Governors State University in Park Forest, Illinois. Nowhere on the invoice-vouchers or the material in the file is any reference made to services being provided to the college referred to in the Motion to Dismiss. Motion to Dismiss is therefore denied, and an award is entered in favor of claimant in the amount of Seventy-Three And 75/100 Dollars ($73.75).